Citation Nr: 1517286	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to July 12, 2012, and in excess of 40 percent thereafter for diabetes mellitus. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for brachial neuritis. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for diabetes mellitus and assigned a 20 percent rating, effective February 10, 2011, and denied service connection for PTSD, peripheral neuropathy, brachial neuritis, and a TDIU. 

In an April 2013 rating decision, the RO granted a 40 percent rating for diabetes mellitus, effective July 12, 2012.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue been characterized as shown on the title page of this decision to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in May 2014.  A transcript of the hearing is associated with the record.  

In September 2014, the Veteran's representative submitted 1255 pages of VA outpatient treatment records and a statement from a private rehabilitation counselor with a waiver of consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.   

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain the transcript of the hearing and records of the adjudication of a Social Security Administration (SSA) disability claim but no other additional evidence relevant to this appeal.  In this regard, after the issuance of the April 2013 statement of the case and certification of the appeal to the Board, the RO received records of adjudication of the Veteran's October 2011 SSA disability claim in September 2014.  The SSA adjudicator referred only to VA medical records which are of record with a waiver of RO consideration and to a field examiner's interview with the Veteran, which is cumulative of reports by the Veteran to VA clinicians and AOJ adjudicators.  Therefore, further review by the AOJ is not required and the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 19.37(b), 20.1304(c) (2014).  

The issues of entitlement to higher initial ratings for diabetes mellitus, service connection for peripheral neuropathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has an adjustment disorder with anxiety caused by his concern with his care for his diabetes mellitus. 

2.  The Veteran experienced a transient episode of brachial neuritis that manifested many years after he left Vietnam and was discharged from active duty, and is not related to any aspect of service, or caused or aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for adjustment disorder with anxiety are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

2.  The criteria for service connection for brachial neuritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As an initial matter, the Board's decision to grant service connection for adjustment disorder with anxiety herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

Furthermore, as relevant to the Veteran's claims for service connection for an acquired psychiatric disorder other than adjustment disorder with anxiety and brachial neuritis, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2011 letter, sent prior to the initial unfavorable decision issued in February 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims.  The letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the letter did not address the criteria for service connection on a secondary basis, the Board finds that this error is not prejudicial to the Veteran.  In this regard, during the May 2014 Board hearing, the Veteran and his representative provided testimony and rationale for a causative relationship between service-connected diabetes and several claimed disorders, including an acquired psychiatric disorder and brachial neuritis.  The Veteran displayed actual knowledge of the secondary service connection criteria and was provided with the opportunity to submit additional evidence following the hearing.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claims did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b)(1). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records through May 2014, a June 2012 letter from the Veteran's VA attending physician, and an affidavit from a private rehabilitation counselor have been received and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in May 2011 and June 2011 with respect to the service connection issues decided herein.  The Board finds that the VA examinations are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical and/or mental status examination, as appropriate.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disorders, the type and onset of symptoms, and his contention that his military service, or his service-connected diabetes mellitus, caused his psychiatric disorder and brachial neuritis.  Furthermore, sources of additional evidence were explained and the record was kept open for 120 days to permit the submission of additional evidence, which was received in September 2014.  There is no indication that there is any outstanding evidence necessary to decide the service connections adjudicated herein.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or have identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the necessary elements.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claims

The Veteran served as a U.S. Army military policeman and customs inspector including service in the Republic of Vietnam from July 1971 to April 1972.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder. 38 C.F.R. § 3.384.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  There was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  A claim based on aggravation of a non-service-connected disability by a service-connected one requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.  

As the Veteran served in the Republic of Vietnam in 1971-72, he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 
38 C.F.R. § 3.307(a)(6)(iii).   Service connection on a presumptive basis for exposure to these agents is available for certain diseases including early onset peripheral neuropathy that manifests to a level of a 10 percent disability within one year of the last exposure to herbicide.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV). See 38 C.F.R. § 3.304(f) . 

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1) .

 For PTSD diagnosed after service, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d) . 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary. See 38 C.F.R. § 3.304(f) . 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record. A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

Service personnel records showed that the Veteran served as a military policeman in Vietnam.  He credibly reported to clinicians that he experienced hostile fire during convoy escort duties.  

Service and post-service treatment records prior to May 2008 are silent for any symptoms, diagnoses, or treatment referable to a psychiatric disorder.  As noted above, the Veteran was diagnosed with insulin dependent diabetes in 2006.  In May 2008, the Veteran's attending VA physician noted that the Veteran was distraught due to the recent death of his mother, multiple marital and family estate conflicts, and a lack of work for his business.  A VA social worker diagnosed anxiety and acute stress disorders, but neither clinician mentioned diabetes or events in service.  In April 2009, a primary care clinician noted that the Veteran did not take prescribed medication for depression although he reported continued stress caused by a recent divorce, his children's marriages, and joblessness.  However, starting in May 2009, diabetes care clinicians started mentioning the Veteran's anxiety over control of his diabetes with variable insulin injections but made no mention of events in service. 

In May 2011, the RO received the Veteran's claim for service connection for PTSD. The same month, the RO made a finding that the Veteran's service in Vietnam included experiencing fear of hostile action, although the Veteran made no such contentions in his claim. 

In June 2011, a VA examiner noted a review of the claims file and the Veteran's reports of stress related to the economy, lack of work, and difficulty performing his job because of his medical issues.  The Veteran reported that, after service in Vietnam, he occasionally experienced startle reaction, but that symptoms faded and he currently had no symptoms associated with his wartime experiences.   He denied any contention that he had PTSD and reported that he filed the claim only at the urging of a VA social worker.  He acknowledged being prescribed an anti-depressive medication in 2010 but that he never used the medication.  On examination, the Veteran denied prominent anxiety or depression but did display mild irritability and concern for the impairment of his occupation and financial situation because of his diabetes care.  The Veteran was not socially withdrawn; motivation was unimpaired; and there were no symptoms consistent with the diagnostic criteria for PTSD.  The examiner diagnosed adjustment disorder with anxiety and assigned a Global Assessment of Functioning (GAF) score of 70, indicating some mild symptoms.  The examiner found that the Veteran did demonstrate symptoms of PTSD; however, it was again noted that he appeared to be demonstrating mild irritability reactive to financial and medical concerns, which included his problems with diabetes and the effect it has on his ability to function in his work setting, which a physical-based job working with concrete.  

VA outpatient treatment records are silent for any mental health symptoms or treatment and no such disorders were on the primary care on-going problem lists through May 2014. 

During the May 2014 Board hearing, the Veteran spoke at length about his concern for his physical symptoms.  Although he acknowledged that he had been in hostile fire situations in Vietnam, he also reported that he had worked as a mental health aide with patients who had PTSD and denied that he had any symptoms associated with PTSD or events in military service.  

The Board finds that service connection for an acquired psychiatric disorder, diagnosed as an adjustment disorder with anxiety, but not PTSD, is warranted.  The Veteran was diagnosed with this disorder in June 2011 during the pendency of the claim for PTSD.  Consistent with the holding in Clemons, supra, VA must consider any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Consistent with McClain, supra, consideration for service connection must endure even if there is evidence that the disability may have resolved during the pendency.  

Here, the Veteran credibly reported his symptoms to the VA examiner in June 2011, which are consistent with those recorded in the outpatient treatment records.  Even though his mental health disorder was very mild, the examiner found the Veteran's reports to be credible and consistent with the primary and diabetes care records, diagnosed an adjustment disorder with anxiety, and found that it arose from the Veteran's emotional response to his difficulties with care for his service-connected diabetes.  Therefore, as there is competent evidence of a disorder during the pendency of the claim and competent evidence that the disorder is caused by a service-connected disability, the criteria for service connection for adjustment disorder with anxiety secondary to diabetes mellitus are met.  

Brachial Neuritis

Service treatment records are silent for any symptoms, diagnoses, or treatment for right arm pain or other neurological symptoms or injuries of the upper extremities. 

In July 2001 and January 2002, prior to the diagnosis of diabetes, the Veteran was treated at a VA clinic for right arm pain and left shoulder and neck pain, respectively.  Clinicians noted that the symptoms were likely due to overuse and prescribed anti-inflammatory medication and offered an injection, which the Veteran declined.   

In January 2011, a VA primary care physician noted the Veteran's report of severe right arm pain for the past year.  The symptoms were concurrent with certain positions of the neck and neck pain.  The physician noted that the symptoms were suggestive of high cervical spondylosis implying cord impingement.  An alternative diagnosis was brachial neuritis associated with a recent upper respiratory infection for which the Veteran was under treatment with antibiotic medication.  In February 2011, a magnetic resonance image ruled out cervical spine disease, and the Veteran then underwent electromagnetic testing which showed no peripheral neuropathy or brachial neuritis.  Following the testing, the physician noted that the Veteran's right arm symptoms were improving and that they represented a transient process that was resolving.  Although the physician discussed diabetes control and the importance of exercise in the same report, the physician did not associate the resolving symptoms with diabetes.  

In May 2011, a VA examiner noted a review of the claims file including the treatment for right arm pain and the imaging and electrodiagnostic testing. The Veteran reported a sudden onset of right arm pain, radiating to the fingertips for the previous two months.  A clinical examination was normal.  The examiner found that the right arm pain was transient brachial neuritis that was resolving with no electrodiagnostic evidence of large fiber disease.  

VA outpatient treatment records since May 2011 are silent for any continued right arm symptoms except for the Veteran's report of tingling in the fingers and feet, which are addressed with the claim for service connection for peripheral neuropathy below.  Neck pain does occasionally appear on the listing of ongoing medical issues but not radiating pain to the right arm.  

During the Board hearing, the Veteran testified that he did not injure his right arm in service and that he did not think the episode of right arm neuritis was associated with his diabetes. 

The Board finds that service connection for a transient episode of brachial neuritis is not warranted.  Although the right arm pain arose and was diagnosed shortly prior to the date of claim, and continued to resolve during the pendency of the claim, the transient disorder manifested many years after service, and there is no lay or medical evidence that the alleged disorder is related to any instance of service or caused or aggravated by a service-connected disability, including diabetes.  Imaging and electrodiagnostic testing ruled out cervical spine nerve impingement and a clear diagnosis of brachial neuritis.  The only other competent alternative diagnosis was some form of transient neuritis that was a residual of an upper respiratory infection that also resolved.  Moreover, the aforementioned medical evidence, and the Veteran's own lay statements, fail to relate such disorder, or symptoms of such disorder, to his military service or service-connected diabetes.  Moreover, such arose many years after he left Vietnam and was discharged from service, and the Veteran has not alleged a continuity of symptomatology. 

The weight of the probative evidence demonstrates that the Veteran's transient and resolved right brachial neuritis manifested many years after he left Vietnam and was discharged from active duty, and is not related to any aspect of service, or caused or aggravated by his service-connected diabetes mellitus.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for adjustment disorder with anxiety is granted. 

Service connection for brachial neuritis is denied.   


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board finds that a remand is necessary in order to assess the nature and severity of the Veteran's diabetes mellitus.  In this regard, the Board observes that he was last examined by VA in May 2011.  Since such time, the Veteran has testified at his May 2014 Board hearing to increased symptomatology.  Specifically, he testified that he had multiple hospital admissions for hypoglycemic events for his diabetes and that recently he had seen his provider weekly for glucose measurement; however, he stated that he routinely saw the provider every three months.  The Veteran further indicated that he continued to experience wide fluctuations of blood glucose measurement on a daily basis, and had difficulty with fatigue and concentration during episodes of low glucose.  He reported that he always carried snacks with him and had to urinate ten to fifteen times per day.  The Veteran indicated that he experienced fatigue, loss of sleep, finger numbness, urinary frequency, eye pain, gum disease, temperature sensitivity, memory loss, headaches, and leg cramping caused by diabetes.  

Additionally, VA outpatient treatment records from September 2011 to May 2014 showed that the Veteran continued to have difficulty controlling his disease despite frequent self-monitoring of glucose levels and self- and clinician-directed modifications to his diet and insulin regimen.  In September 2011, the Veteran reported that he was homeless and sought housing assistance.  His attending physician noted that the Veterans recent weight loss of 20 pounds could have been the result of his social situation and loss of work.  The physician also noted that the Veteran actually had late onset type 1 diabetes mellitus which explained the difficulty with insulin dosage.  Over the next year, the Veteran experienced a weight loss of from 20 to nearly 40 pounds from his pre-diabetes weight.  

Therefore, as the evidence suggests that the Veteran's diabetes mellitus symptomatology may have increased in severity since the May 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability, to include any diabetic complications.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the Board finds that such examination should specifically address whether the Veteran has peripheral neuropathy of the upper and/or lower extremities as a result of his diabetes.  In this regard, the Board acknowledges that imaging, electrodiagnostic testing, and clinical examination conducted at the aforementioned May 2011 VA examination failed to diagnose any form of peripheral neuropathy  However, subsequent primary care clinicians noted the Veteran's report of numbness and tingling in the feet and fingers.  Additionally, the Veteran testified during his May 2014 Board hearing that he currently experiences these neurologic symptoms that may be secondary to service-connected diabetes mellitus.  Therefore, a current examination and opinion are necessary to decide the claim.  

Finally, in regard to the Veteran's TDIU claim, such is inextricably intertwined with his claims for an increased rating for diabetes mellitus and service connection for peripheral neuropathy. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Furthermore, based on the Board's grant of service connection for adjustment disorder with anxiety, the AOJ will have to assign a rating for such disability prior to the adjudication of the Veteran's TDIU claim. 

Regarding the Veteran's occupational impairment, with the exception of a July 2012 letter from the VA primary care physician and a September 2014 letter from a private rehabilitation counselor, opinions regarding occupational impairment have not considered the progression of the Veteran's service-connected diabetes mellitus since 2011, much less the impact of his now service-connected adjustment disorder with anxiety.  

In this regard, the physician in July 2012 noted that, as relevant to his diabetes, the Veteran experienced a progressive inability only to work outdoors and referred to regulation of activities without specificity. 

Additionally, the Board finds that the rehabilitation counselor's September 2014 opinion is not adequate to award a TDIU for several reasons.  Specifically, the counselor did not examine or interview the Veteran, but instead formed the opinion from a review of the VA outpatient records with emphasis on the July 12, 2012 VA physician's letter.  The counselor concluded that the Veteran's frequent blood glucose self-measurements, self-treatment with insulin, and interval of low glucose conditions necessarily caused an inability to concentrate and maintain persistence and pace in a work environment; however, such is not supported by the records that she reviewed.  In this regard, she did not note that the Veteran worked in his concrete business for many years while managing his disease and continued to perform work for others in August 2012.  She noted that the Veteran had frequent hypoglycemic episodes requiring emergency room visits that demonstrated interruptions of the ability to focus 15-20 percent of the time without noting that there were only four such visits, all in the late evening or past midnight.  Moreover, she provided no explanation for how the percentages of "off focus" were determined.  The counselor noted that she was a frequent expert witness at Social Security hearings and applied Social Security standards, but failed to address the denial of SSA disability benefits in October 2011.  Therefore, a current Social and Industrial Survey addressing the functional impact of the Veteran's service-connected disabilities his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Furthermore, as relevant to the remanded claims, the Veteran's updated VA treatment records dated from April 2014 to the present should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA outpatient treatment since April 2014 and associate any records received with the claims file.  

2.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the nature and severity of his diabetes mellitus, to include all complications of such disability, and whether such results in peripheral neuropathy of his upper and/or lower extremities.  Provide the claims file and access to the electronic claims file to an appropriate VA examiner.  Request that the examiner review the files and note the review in an examination report.  The examiner should conduct all necessary testing, to include, if indicated, electrodiagnostic testing so as to determine the presence of peripheral neuropathy.

(A)  The examiner should describe the nature and severity of the Veteran's diabetes mellitus, to include all related diabetic complications.  Any episodes of ketoacidosis or hyperglycemic reactions that have occurred since February 2011 should be noted. The examiner should indicate the number of hospitalizations due to diabetes as well as the frequency of visits to a diabetic care provider.

(B)  The examiner should indicate whether the Veteran has peripheral neuropathy of the upper and/or lower extremities and, if so, provide an opinion as to whether such is at least as likely as not (50 percent probability or greater) related to the Veteran's exposure to herbicides, or manifested to a compensable degree within one year of return from Vietnam in April 1972 if "early-onset" peripheral neuropathy, or is caused or aggravated by service-connected diabetes mellitus.

(C)  In addition to peripheral neuropathy, the examiner should indicate whether the Veteran's diabetes mellitus results in complications, including, but not limited to, vision, vascular, kidney, skin, gastrointestinal, and/or genitourinary deficits or dysfunction.  In this regard, the examiner should consider the Veteran's statements that his diabetes results in weight loss, fatigue, loss of sleep, finger numbness, urinary frequency, eye pain, gum disease, temperature sensitivity, memory loss, headaches, and leg cramping. 

(D)  The examiner should also address the functional impact the Veteran's diabetes has on his daily life and employability.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include diabetes mellitus and adjustment disorder with anxiety, on his ordinary activities, to include his employability. The record contents must be made available for review. The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which currently include diabetes mellitus and adjustment disorder with anxiety, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. 
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


